Title: Enclosure: Memorandum for Thomas Jefferson with Jefferson’s Answers and Notes, 27 August–8 September 1791
From: Washington, George
To: Jefferson, Thomas



[Philadelphia, c.27 Aug.—8 Sept. 1791]


          
            Will circumstances render a postponement of the Sale of Lots in the Federal City advisable? If not
            not adviseable?
          
          
            [2.] Where ought they to be made
            left to be considered ultimately on the spot, the general opinion being only that the leading interests be accomodated.
          
          
          
            [3.] Will it in that case, or even without it, be necessary or prudent to attempt to borrow money to carry on the difft works in the City?
            doubtful if a loan can be proposed without previous legislative authority, or filled till a sale shall have settled something like the value of the lots which are to secure repaiment. the ready money paiment increased to one fourth.
          
          
            Whether ought the building of a bridge over the Eastern branch to be attempted—the Canal set about—and Mr Peter’s proposion with respect to wharves gone into now—or postponed until our funds are better ascertained & become productive?
            Must wait for money. the property of reclaimed lands to be considered of.
          
          
            At what time can the several Proprietors claim, with propriety, payment for the public squares wch is marked upon their respective tracts?
            Whenever the money shall have been raised by the sale of their own lands.
          
          
            Ought there to be any wood houses in the town?
            No.
          
          
            [7.] What sort of Brick or Stone [Houses] should be built—& of wht height—especially on the principal Streets or Avenues?
            liberty as to advancing or withdrawing the front, but some limits as to height would be desireable. no house wall higher than 35 feet in any part of the town; none lower than that on any of the avenues.
          
          
            When ought the public buildings to be begun, & in what manner had the materials best be provided?
            the digging earth for bricks this fall is indispensable. provisions of other materials to depend on the funds.
          
          
            How ought they to be promulgated, so as to draw plans from skilful Architects? and what would be the best mode of carrying on the Work?
            by advertisement of a medal or other reward for the best plan. see a sketch or specimen of advertisemt.
          
          
            Ought not Stoups & projections of every sort & kind into the Streets to be prohibited absolutely?
            no incroachments to be permitted.
          
          
          
            [11.] What compromise can be made with the Lot holders in Homburgh & Carrollsburgh by which the plan of the Federal City may be preserved?
            a liberal compromise will be better than discontents, or disputed titles.
          
          
            Ought not the several Land holders to be called upon to ascertain their respective bounderies previous to the Sale of Lots?
            certainly they ought.
          
          
            [13.] Would it not be advisable to have the Federal district as laid out, (comprehending the plan of the Town) engraved in one piece?
            it would.
          
          
            
            to be done; but whether by the Commissioners or Artists, to be considered of.
          
        
[14.] Names of streets, alphabetically one way & numerically the other. the former divided into North & South letters, the latter East & West numbers from the Capitol.
[15.] lots with springs on them to be appropriated to the public, if practicable without much discontent, & the springs not to be sold again.
[16.] The public squares to be left blank, except that for the Capitol, & the other for the Executive department which are to be considered as appropriated at present, all other particular appropriations of squares to remain till they are respectively wanted.
[17.] Soundings of Eastern branch to be taken in time for the engraving.
[18.] Post road through the city, will see to it immediately.
19 Name of city and territory, City of Washington & territory of Columbia.
[20.] Meeting of President & Commis on afternoon of Oct. 16.
